DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 11/1/2022 is acknowledged.
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US 2013/0175530; herein “Noda”) in view of Yamazaki et al. (US 2016/0093721; herein “Yamazaki”)
Regarding claim 1, Noda discloses in Figs. 1A-D (inverted) and related text and related text integrated circuit structure, comprising:
a semiconducting oxide material (106, see [0049]) over a gate electrode (110, see [0049]);
a pair of conductive contact regions (source/drain regions 106b, see [0050]) being a first region of the semiconducting oxide material, with a second region of (106a, see [0050]) the semiconducting oxide material between the pair of conductive contacts, wherein the pair of conductive contact regions comprises a metal species, and the metal species (see [0176]) is in the first region of the semiconducting oxide material but not in the second region of the semiconducting oxide material.
Noda does not explicitly disclose 
a pair of conductive contacts on a first region of the semiconducting oxide material, with the second region of the semiconducting oxide material between the pair of conductive contacts, wherein the pair of conductive contacts comprises a metal species, and the metal species is in the first region of the semiconducting oxide material.
In the same field endeavor, Yamazaki teaches in Fig. 1D and related text an integrated circuit structure comprising 
a pair of conductive contacts (405a/b, see [0037]) on a first region of the semiconducting oxide material (414a/b, see [0036]), with the second region of the semiconducting oxide material (413, see [0036]) between the pair of conductive contacts, wherein the pair of conductive contacts comprises a metal species, and the metal species is in the first region of the semiconducting oxide material (405a/b are, e.g., Al, Ti, Mo, W, see [0090]; implanted species 421 are, e.g., Ti, W, Mo, Al, see [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Noda by having a pair of conductive contacts to the pair of conductive regions, the contacts and conductive regions having a same metal species, as shown by Yamazaki, in order to provide electrical connection to the source/drain regions to operate the device, and to achieve a reduced resistance of the source/drain regions of the transistor (see Yamazaki [0062]) and improve electrical characteristics of the device.
Regarding claim 2, the combined device shows wherein the metal species is selected from the group consisting of Ag, Al, Ni, Co, Fe, Cu, Cr, Mn, Mo, Ta, Ir and Ru (Yamazaki: 405a/b are, e.g., Al, Mo, see [0090]; implanted species 421 are, e.g., Mo, Al, see [0055]).
Regarding claim 3, the combined device shows wherein the metal species in the first region of the semiconducting oxide bonds to oxygen atoms of the first region of the semiconducting oxide material.
Note that it is the position of the Office that since the prior art shows the same materials of the semiconducting oxide and the metal species of the claimed invention, the resulting device will have the same properties, i.e. metal species-oxygen bonds. Further, when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established in regards to the claimed properties or functions. See MPEP 2112.01. 
Regarding claim 4, Noda further discloses wherein the semiconducting oxide material (106) comprises a material selected from the group consisting of indium gallium zinc oxide, tin oxide, antimony oxide, indium oxide, indium tin oxide, titanium oxide, zinc oxide, indium zinc oxide, gallium oxide, titanium oxynitride, ruthenium oxide and tungsten oxide (see [0069]-[0072]).
Regarding claim 5, Noda further comprises a gate dielectric layer (108, see [0049]) between the gate electrode (110) and the semiconducting oxide material (106).
Regarding claim 6, Noda further discloses wherein the gate dielectric layer (108) comprises a layer of a high-k dielectric material (see [0091]) directly on the semiconducting oxide material (106).
Regarding claim 7, Noda discloses in Figs. 1A-D and related text and related text integrated circuit structure, comprising:
an insulator structure (102 and 104, see [0049]) above a substrate (100/102, see [0049]), the insulator structure having a topography that varies along a plane parallel with a global plane of the substrate (plane XY, see Fig. 1A);
a semiconducting oxide material (106, see [0049]) on the insulator structure, the semiconducting oxide material conformal with the topography of the insulator structure;
a gate electrode (110, see [0049]) over a first portion of the semiconducting oxide material on the insulator structure, the gate electrode having a first side opposite a second side;
a first conductive contact region adjacent the first side of the gate electrode, the first conductive contact region being a second portion of the semiconducting oxide material on the insulator structure (source/drain region 106b, see [0050]); and
a second conductive contact region adjacent the second side of the gate electrode, the second conductive contact region being a third portion of the semiconducting oxide material on the insulator structure (drain/source region 106b, see [0050]), wherein a metal species (see [0176]) is in the second and third portions of the semiconducting oxide material but not in the first portion of the semiconducting oxide material.
Noda does not explicitly disclose 
a first conductive contact adjacent the first side of the gate electrode, the first conductive contact over the second portion of the semiconducting oxide material; and
a second conductive contact adjacent the second side of the gate electrode, the second conductive contact over a third portion of the semiconducting oxide material, wherein the first and second conductive contacts comprise a metal species, and the metal species is in the second and third portions of the semiconducting oxide material but not in the first portion of the semiconducting oxide material.
In the same field endeavor, Yamazaki teaches in Fig. 1D and related text an integrated circuit structure comprising 
a first conductive contact (405a/b, see [0037]) adjacent the first side of the gate electrode (401, see [0036]), the first conductive contact over the second portion of the semiconducting oxide material (414a/b, see [0036]); and
a second conductive contact (405b/a) adjacent the second side of the gate electrode, the second conductive contact over a third portion of the semiconducting oxide material (414b/a), wherein the first and second conductive contacts comprise a metal species, and the metal species is in the second and third portions of the semiconducting oxide material but not in the first portion of the semiconducting oxide material (405a/b are, e.g., Al, Ti, Mo, W, see [0090]; implanted species 421 are, e.g., Ti, W, Mo, Al, see [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Noda by having first and second conductive contacts to the first and second conductive regions, the contacts and conductive regions having a same metal species, as shown by Yamazaki, in order to provide electrical connection to the source/drain regions to operate the device, and to achieve a reduced resistance of the source/drain regions of the transistor (see Yamazaki [0062]) and improve electrical characteristics of the device.
Regarding claim 8, Noda further discloses wherein the insulator structure (104) comprises one or more fins, individual ones of the fins having a top and sidewalls, the semiconducting oxide material (106) on the top and sidewalls of the individual ones of the fins.
Regarding claim 9, Noda further discloses wherein the semiconducting oxide material (106) comprises indium gallium zinc oxide (see [0069]-[0072]).
Regarding claim 10, Noda further discloses wherein the semiconducting oxide material (106) comprises a material selected from the group consisting of tin oxide, antimony oxide, indium oxide, indium tin oxide, titanium oxide, zinc oxide, indium zinc oxide, gallium oxide, titanium oxynitride, ruthenium oxide and tungsten oxide (see [0069]-[0072]).
Regarding claim 11, Noda further discloses a gate dielectric (108, see [0049]) layer between the gate electrode (110) and the first portion of the semiconducting oxide material on the insulator structure.
Regarding claim 12, Noda further discloses wherein the gate dielectric layer (108) comprises a layer of a high-k dielectric material (see [0091]) directly on the semiconducting oxide material (106).
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Yamazaki, as applied to claim 7 above, and further in view of Xu (US 2016/0148936; herein “Xu”).
Regarding claims 13-15, Noda further discloses 
a gate dielectric (108, see [0049]) layer between the gate electrode (110) and the first portion of the semiconducting oxide material on the insulator structure;
wherein the gate dielectric layer (108) comprises a layer of a high-k dielectric material (see [0091]) directly on the semiconducting oxide material (106), wherein the gate dielectric layer is further along the gate electrode; 
but does not explicitly disclose 
a first dielectric spacer between the first conductive contact and the first side of the gate electrode, the first dielectric spacer over a fourth portion of the semiconducting oxide material on the insulator structure; and
a second dielectric spacer between the second conductive contact and the second side of the gate electrode, the second dielectric spacer over a fifth portion of the semiconducting oxide material on the insulator structure;
wherein the gate dielectric layer is further along the first dielectric spacer and the second dielectric spacer.
In the same field of endeavor, Xu teaches in Fig. 8 and related text an integrated circuit structure comprising 
a first dielectric spacer (316A/B, see [0035) between the first conductive contact (source/drain electrode 312/314, see [0035]) and the first side of the gate electrode (318, see [0035]), the first dielectric spacer over a fourth portion of the semiconducting material (portion of 310 under 316A/B, see [0035]); and
a second dielectric spacer (316B/A) between the second conductive contact and the second side of the gate electrode, the second dielectric spacer over a fifth portion of the semiconducting material (portion of 310 under 316B/A).
It would have been obvious to one of ordinary skill int eh art before the effective filing date of the claimed invention to modify the device of Noda by having first and second dielectric spaces between the conductive contacts and the gate electrode and over fourth and fifth portions of the semiconducting material, as shown by Xu, in order to provide a source/drain contact which contacts substantially all of the source/drain regions (see Xu, abstract at least) and achieve decreased contact resistance (see [0030). Note that the limitations “the first (second) dielectric spacer over a fourth (fifth) portion of the semiconducting oxide material on the insulator structure” is therefore taught by the combination of the first (second) spacer being over the fourth (fifth) portions, as shown by Xu, in combination with the semiconductor being a semiconductor oxide material on the insulator structure, as shown by Noda. The limitation “the gate dielectric layer is further along the first dielectric spacer and the second dielectric spacer” is taught by the combination of the gate dielectric layer being along the gate electrode, as shown by Noda, in combination with the gate electrode being along the first and second spacers, as shown by Xu.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Dal et al. (US 2015/0364592) is cited for showing a transistor with a thin film semiconductor material on an insulating structure.
Chang et al. (US 2015/0303299) is cited for showing a transistor with a thin film semiconductor material on an insulating structure.
Majhi et al. (WO 2018/236357) is cited for showing a transistor with a thin film semiconductor material on an insulating structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/25/2022